

115 HR 6611 IH: Healthcare Extension and Accessibility for Developmentally disabled and Underserved Population Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6611IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Moulton (for himself and Mr. Harper) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to expand and improve health care services by health centers
			 and the National Health Service Corps for individuals with a developmental
			 disability, and for other purposes.
	
 1.Short titleThis Act may be cited as the Healthcare Extension and Accessibility for Developmentally disabled and Underserved Population Act of 2018 or the HEADs UP Act.
		2.Health care services by health centers and National Health Service Corps for individuals with a
			 developmental disability
 (a)Inclusion within special medically underserved populations for purposes of health center definitionSection 330(a)(1) of the Public Health Service Act (42 U.S.C. 254b(a)(1)) is amended by striking or a special medically underserved population comprised of migratory and seasonal agricultural workers, the homeless, and residents of public housing, and inserting or a special medically underserved population comprised of migratory and seasonal agricultural workers, the homeless, residents of public housing, and individuals with a developmental disability.
			(b)Definitions
 (1)Additional health servicesSection 330(b)(2) of the Public Health Service Act (42 U.S.C. 330(b)(2)) is amended— (A)in subparagraph (C), by striking and at the end;
 (B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (E)in the case of health centers receiving grants under subsection (j), specially trained dental care services for individuals with a developmental disability who require specialized care..
 (2)Individuals with a developmental disabilitySection 330(b) of the Public Health Service Act (42 U.S.C. 254b(a)(1)) is amended by adding at the end the following:
					
 (4)Individuals with a developmental disabilityIn this section, the term individuals with a developmental disability means individuals with a developmental disability as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000..
				(c)Grants for services
 (1)AuthorizationSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended— (A)by redesignating subsections (j) through (r) as subsections (k) through (s), respectively; and
 (B)by inserting after subsection (i) the following:  (j)Individuals with a developmental disability (1)In generalThe Secretary may award grants for the purposes described in subsections (c), (e), and (f) for the planning and delivery of services to a special medically underserved population comprised of individuals with a developmental disability, including grants for innovative programs that provide outreach and comprehensive primary health services, including dental care, to individuals with a developmental disability including such individuals who require specialized care.
 (2)Required servicesIn addition to required primary health services (as defined in subsection (b)(1)), an entity that receives a grant under this subsection shall be required to provide specialized treatment, as necessary, to individuals with a developmental disability as a condition of such grant.
 (3)Supplement not supplant requirementA grant awarded under this subsection shall be expended to supplement, and not supplant, the expenditures of the health center and the value of in kind contributions for the delivery of services to the population described in paragraph (1).
								.
 (2)Conforming changeSection 330(a)(2) of the Public Health Service Act (42 U.S.C. 254b(a)(2)) is amended by striking or (i) and inserting (i), or (j). (d)Funding reportSection 330(r)(3)(A) of the Public Health Service Act (42 U.S.C. 254b(r)(3)(4)) is amended by striking and migratory and seasonal agricultural workers, and inserting migratory and seasonal agricultural workers, and individuals with a developmental disability,.
 (e)Inclusion for purposes of health professional shortage areasSection 332(a)(3) of the Public Health Service Act is amended by striking and residents of public housing (as defined in section 3(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(1))) and inserting residents of public housing (as defined in section 3(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(1))), and individuals with a developmental disability (as defined in section 330(b)).
 3.Inclusion of comprehensive dental treatment as required primary health servicesSubclause (I) of section 330(b)(1)(A)(i) of the Public Health Service Act (42 U.S.C. 330(b)(1)(A)(i)) is amended by inserting before the semicolon at the end the following: and services related to dentistry that are furnished by dentists and where appropriate dental hygienists.
		